DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Allowable Subject Matter
Claim(s) 18 and 19 is/are allowed.
Claim(s) 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 1 and 13 is/are objected to because of the following informalities:
In claim 1, line 9, the recitation “in direction” should read –in a direction--.
In claim 1, line 11, there should be a comma (“,”) inserted after the recitation “abuts the sealing surface”.
In claim 13, line 3, a period (“.”) should be inserted at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DEI 02014217368 (“Ruhland”), which incorporates by reference DE102007014990 for which US2007/0228193 (“Kato”) is treated as the English translation.
Regarding claim 1, Ruhland discloses (Ruhland, see fig. 2) a jet valve having 
a discharge opening (Ruhland, downstream opening through which fluid is discharged from fluid passageway 12),
a medium passage (Ruhland, 41a) that leads to the discharge opening,
a spherical sealing element (Ruhland, 4), wherein the discharge opening is closable by the spherical sealing element (via contact between surface 7 and seat 3), and
a seal seat (Ruhland, mainly defined by 2 and 11) having a sealing surface (Ruhland, 3) in the form of a spherically curved annular strip (Ruhland, 11) and a spherical surface contour (Ruhland, surface disposed radially inwards of annular strip 11; see annotated fig. 2, below) subsequent to the sealing surface in direction of the discharge opening, wherein the spherical sealing element is able to be set against the seal seat such that it abuts the sealing surface to close the discharge opening, and when the spherical sealing element abuts the sealing surface the spherical sealing 

    PNG
    media_image1.png
    1001
    1349
    media_image1.png
    Greyscale
 
Regarding claim 2, Ruhland discloses a step (Ruhland, step defined between radially inner surface of sealing strip 11 and radially inner surface of seat 2) is provided between the spherical surface contour (Ruhland, see annotated fig. 2, above) and the sealing surface (Ruhland, 3).
Regarding claim 3, Ruhland discloses the spherical surface contour (Ruhland, see annotated fig. 2, above) extends in parallel with the spherical sealing element (Ruhland, 4) in a region of the gap (Ruhland, see “gap” in annotated fig. 2, above).

Regarding claim 20, Ruhland discloses a jet valve comprising
a discharge opening (Ruhland, downstream opening through which fluid is discharged from fluid passageway 12);
a medium passage (Ruhland, 41a) that leads to the discharge opening;
a spherical sealing element (Ruhland, 4), wherein the discharge opening is closable by the spherical sealing element, and
a seal seat (Ruhland, mainly defined by 2 and 11) having a sealing surface (Ruhland, 3) and a spherical surface contour (Ruhland, see annotated fig. 2, above) located in a center of the seal seat, wherein when the spherical sealing element is set against the seal seat it abuts the sealing surface in the form of a spherically curved annular strip (Ruhland, 11) to dose the discharge opening, wherein the spherical surface contour is stepped down (Ruhland, stepped down a distance equal to the width of the gap; see dimension annotated in fig. 2, above) from the sealing surface in a direction toward the discharge opening, and wherein when the spherical sealing element abuts the sealing surface the spherical sealing element is spaced apart from the spherical surface contour by a gap (Ruhland, see annotated fig. 2, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland, as applied to claim 1 above, in view of engineering expedient.
Regarding claims 5 and 6, Ruhland discloses the invention as claimed except for the width of the spherically curved annular strip amounting to 25-55 m, or 30-50 m.
The flow through the jet valve can be controlled by increasing or decreasing the overall size(s) of the jet valve element(s) to effect a desired flow characteristic through the jet valve. The width of the spherically curved annular strip would increase or decrease when the jet valve is, respectively, sized up or down.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jet valve of Ruhland by configuring the size of the jet valve to effect an annular strip width of 25-55 m, or 30-50 m, to configure a desired flow through the jet valve.
m, or 5-25 m.
However, the gap defined between the sealing element (Ruhland, 4) and the spherical surface contour (Ruhland, 10) is dependent upon a thickness of the spherically curved annular strip (Ruhland, 11). One of ordinary skill in the art would know to configure the thickness of the spherically curved annular strip so as to provide sufficient sealing capability while avoiding excessive thicknesses to prevent extrusion of the spherically curved annular strip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruhland by configuring the thickness of the spherically curved annular strip to be between 5-25 m to effect a desired sealing characteristic, which then determines the width of the gap between the sealing element and the spherical surface contour, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland, as applied to claim 1 above, in view of US9797519 (“Gyger”). 
Regarding claim 9, Ruhland discloses an aperture (Ruhland, aperture defining outlet passage 12) provided at the center of the gap (Ruhland, center gap defined between sealing element 4 and spherical surface contour 10) that leads to the discharge opening (Ruhland, outlet opening of passage 12), that initially starts from the 
Ruhland does not disclose the aperture initially tapering conically, and that is subsequently formed as a hollow cylindrical discharge passage up to the discharge opening.
Gyger teaches (see fig. 3a) a valve having an outlet passage that is an aperture (mainly defined by 6 and 14) is provided at a center of a spherical sealing surface (5) that leads to a discharge opening (“nozzle” 19), that initially tapers conically (see conical section 6 in fig.3a), and that is subsequently formed as a hollow cylindrical discharge passage (14) up to the discharge opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruhland by configuring the aperture to initially taper conically, and subsequently form a hollow cylindrical discharge passage up to the discharge opening, as taught by Gyger, so as to effect smoother transition of flow through the jet valve.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland and Gyger, as applied to claim 1 above, further in view of engineering expedient. 
Regarding claims 10 and 11, the combination of Ruhland and Gyger disclose the invention as claimed except for the hollow cylindrical discharge passage of the aperture having a diameter of 40 - 50 m or a length of 100 - 300 m.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined invention of Ruhland and Gyger by configuring the hollow cylindrical discharge passage having a diameter of 40 - 50 m and a length of 100 - 300 m, to effect a desired pressure and velocity profile through the jet valve.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland, as applied to claim 1 above, in view of US5435488 (“Abiko”).
Regarding claims 12-14, Ruhland discloses the discharge opening (Ruhland, outlet opening of passage 12) is configured as an orifice of a hollow cylindrical discharge passage (Ruhland, 12), with an angle between a wall of the discharge passage and a surface surrounding the discharge opening being an angle, which is generally a right angle, viewed in cross-section.
Ruhland does not disclose the angle being an acute angle, viewed in cross-section, amounting to less than 60° or 45° or less.
Abiko teaches (see fig. 1) a nozzle (32) having an acute angle defined between a wall of a discharge passage (fluid passage extending through nozzle 32) and a surface (conical surface of nozzle 32) surrounding a discharge opening (30) amounting to 45° or less (see fig. 1).
.
Response to Arguments
Applicant's arguments filed February 1, 2021, have been fully considered.
With regards to Applicant’s arguments concerning the prior claim objections and 35 U.S.C. 112(b) rejections, in light of Applicant’s current amendments, these objections and/or rejections are now withdrawn; however, Applicant’s amendments have motivated new claim objections, see office action below.
With regards to Applicant’s arguments concerning the 35 U.S.C. 102 prior art rejection of claim 1 over Ruhland, Applicant argues that
The Applicant submits that Ruhland does not disclose a sealing element that abuts a sealing surface to close the discharge opening. Rather, Ruhland discloses the use of temperature resistant polymer contact layers 8, 11 between a valve closing body 4 and valve seat 2 so that, the two never abut…
The Examiner utilizes FIG. 2 of. Ruhland in an attempt to show the valve seat 3 is in contact with valve closing body 4. However, the Examiner fails to note that in this embodiment the valve seat is formed by the layer 11 (see page 13, para 510 of the translation) which is arranged on an annular section of an outer surface 10 of the base body 9 (see page 13, para 500 of the translation).


The examiner respectfully disagrees.  It appears that Applicant is mischaracterizing the use of the figure of Ruhland.  Ruhland figure 2 is merely utilized to show the details of the seating configuration between a spherical ball closure and a spherical valve seat.  Although the examiner agrees that figure 2 of Ruhland illustrates 
With regards to Applicant’s arguments concerning the 35 U.S.C. 102 prior art rejection of claim 2 over Ruhland, Applicant argues that
For example, claim 2 recites there is a step is provided between the spherical surface contour and the sealing surface. The Examiner contends the step is shown in the annotated Figure in the office action. The Applicant points out the step annotated by the Examiner is between the layer 11 and the outer surface and not between two portions of a valve seat as required by claim 2, Claim 2 is submitted to be further patentable for at least this additional reason.

The examiner respectfully disagrees.  Spherical sealing strip (11) defines a stepped valve seat configuration.  More specifically, the radially innermost surface of spherical sealing strip (11) defined a step to a larger diameter spherical surface of seat member (2).  It appears that Applicant is arguing that Ruhland does not read on the claimed invention because Ruhland has multiple elements, which are assembled to form the valve seat; however, the features upon which applicant relies (i.e., the sealing surface and the spherically curved annular strip being monolithically formed) are not recited in the rejected claim(s), and further are not described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of such invention.
With regards to Applicant’s arguments concerning the 35 U.S.C. Section 102 prior art rejection of claim 2 over Ruhland, Applicant argues that


The examiner respectfully disagrees.  Ruhland describes (see English translation page 5, lines 187-188; page 10, lines 412-413; and page 13, lines 500-502) that the sealing surface (Ruhland, 3) and spherical surface contour (Ruhland, 10) are spherically shaped and complementary to the spherical outer surface (Ruhland, 7) of spherical sealing element (Ruhland 4).  Although figure 2 of Ruhland illustrates the valve in an open position, it clearly illustrates a stepped configuration between the sealing surface (Ruhland, 3) and the spherical surface contour (Ruhland, 10) in an area proximal to a discharge passage/aperture (Ruhland, 12).
With regards to Applicant’s arguments concerning the 35 U.S.C. 103 prior art rejection of claims 5-8, Applicant argues that 
Claims 5-8 are rejected under 35 U.S.C. section 103 as allegedly being unpatentable over Ruhland in view of engineering expedient. The Examiner contends that the sizes of the annular strips or gap could he adjusted based on desired flow of the jet valve. The Applicant submits that Ruhland is not directed to a jet valve where flow control would be desired and accordingly submits that the Examiners contention that the adjustments to sizes of components of Ruhland would he obvious to modify is erroneous.

Applicant argues that the invention of Ruhland is not a jet valve; however, the examiner respectfully disagrees.  Ruhland discloses a valve seat having a “fuel jet opening” (see paragraph [0035] in US2007/0228193 “Kato”, which is incorporated by reference), which allows fuel to flow in a rapid small stream therethrough, so the valve of Ruhland sufficiently reads on a “jet valve”.  Although the valve of Ruhland has a different utility than Applicant’s invention, Ruhland discloses all the structure required by In re Rose, 105 USPQ 237 (CCPA 1955).  Applicant argues that one would not look to modify the size of Ruhland’s valve; however, the examiner respectfully disagrees.  One of ordinary skill in the art would know to experiment with various sizes of the valve to effect the desired flow characteristic of a desired fluid, or fuel, through the valve, which would proportionately modify the width of the spherically curved annular strip. 
With regards to Applicant’s arguments concerning the 35 U.S.C. 103 prior art rejection of claims 9-11 over Ruhland in view of Gyger, Applicant argues that 
Initially, the Applicant points of that Ruhland is directed to a valve for providing fuel into a combustion chamber. The Examiner has not provided any rational for why smother transition would be desired in Ruhland. In fact, the use of a tapered aperture could limit the amount of fuel, or the timing of the fuel being provided, to a combustion chamber in Ruhland and thus diminish if not destroy the functionality thereof. The Applicant submits that Examiners generic motivation has completely ignored the purpose of the apparatus of Ruhland and is clearly insufficient.

Ruhland discloses the invention as claimed except for a conical taper leading to a cylindrical discharge passage; however, Gyger teaches the deficiencies of Ruhland.  More specifically, Gyger teaches a spherical valve seat surface (Gyger, 5) that leads to a conical taper (6) and subsequently discharges through a cylindrical aperture (Gyger, 14), to improve introduction of fluid through a flow constriction (Gyger, col. 7, lines 51-62) and flow characteristics therethrough.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruhland by configuring the aperture to initially taper conically, and subsequently form a hollow cylindrical discharge passage up to the discharge opening, as taught by Gyger, so as to effect smoother transition of flow through the jet valve.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.
With regards to Applicant’s arguments concerning the 35 U.S.C. 103 prior art rejection of claims 12-14 over Ruhland in view of Abiko, Applicant argues that 
The Examiner acknowledges that Ruhland do not disclose an acute angle between the wall of the discharge passage and the surface surrounding the discharge opening. The Examiner then contends Abiko discloses such an angle that is 45 degrees or less and that it would be obvious to modify Ruhland to configure the angle between the wall of discharge and the surface surrounding the discharge opening amounting to less that 45 degrees to cause less dripping of fluid by the jet valve. Initially, the Applicant points of that Ruhland is directed to a valve for providing fuel into a combustion chamber. The Examiner has not provided any rational that drippage was an issue in Ruhland why less drippage would be desired in Ruhland, or that such a modification would actually result in less drippage. The Applicant submits that Examiners generic motivation has completely ignored the purpose of the apparatus of Ruhland and is clearly insufficient.

Ruhland discloses the invention where the fluid flow path transitions from the spherical surface contour (Ruhland, 10) to a cylindrically shaped passage (Ruhland, 12).  Abiko is brought in for its teachings of a discharge passage having a larger diameter passage section (Abiko, 18) leading to a conical taper that then discharges through a smaller diameter passage section (Abiko, passage leading to opening 30).  By allowing a larger diameter near the spherical closure element (Abiko, 20) and a In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753